Title: From Thomas Jefferson to Daniel Raymond, 7 July 1825
From: Jefferson, Thomas
To: Raymond, Daniel


Sir
Monticello
July 7. 25
Your favor of the 3d was recieved yesterday. in our University the science of Political economy is ascribed to the school of law and civil polity. the chair of that school is not yet filled; and as the choice of their text books is left to the several professors, it follows that no such choice can have been made, nor the least foundation given for naming any particular book. be pleased to accept the assurance of my great respect.Th: J.